—Judgment, Supreme Court, New York County (William Wetzel, J., at hearing; Renee White, J., at trial and sentence), rendered July 8, 1996, convicting defendant of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. At the suppression hearing, defendant failed to raise the broad challenge based on personal privacy interests he now asserts with respect to the legality of the strip search and alleged body cavity search conducted at the precinct following his arrest. Thus, his claims are unpreserved for appellate review and we decline to review them in the interest of justice. Moreover, his claims are unreviewable for lack of a sufficient factual record. Were we to review these claims, we would find that defendant, who was lawfully arrested for selling drugs, was not subjected to an unreasonable search (see, People v Harris, 217 AD2d 791, lv denied 87 NY2d 846). Concur — Wallach, J. P., Andrias, Saxe and Buckley, JJ.